



WARNING

An order restricting publication in
    this proceeding was made under s. 517 of the
Criminal Code
and
    continues to be in effect. This section of the
Criminal Code
provides:

517(1)         If the prosecutor or
    the accused intends to show cause under section 515, he or she shall so state
    to the justice and the justice may, and shall on application by the accused,
    before or at any time during the course of the proceedings under that section,
    make an order directing that the evidence taken, the information given or the
    representations made and the reasons, if any, given or to be given by the
    justice shall not be published in any document, or broadcast or transmitted in
    any way before such time as

(a)     if a preliminary inquiry
    is held, the accused in respect of whom the proceedings are held is discharged;
    or

(b)     if the accused in respect of whom the
    proceedings are held is tried or ordered to stand trial, the trial is ended.

Failure to comply

(2)     Everyone who fails without
    lawful excuse, the proof of which lies on him, to comply with an order made
    under subsection (1) is guilty of an offence punishable on summary conviction.

(3)     [Repealed, 2005, c. 32, s.
    17]

R.S., 1985, c. C-46, s. 517; R.S.,
    1985, c. 27 (1st Supp.), s. 101(E); 2005, c. 32, s. 17.




COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Wright, 2022 ONCA 221

DATE: 20220315

DOCKET: M53231

Lauwers, Pardu and Sossin JJ.A.

BETWEEN

Her
    Majesty the Queen

Respondent

and

Robert Steven Wright

Applicant

Michael W. Lacy and Bryan Badali, for
    the applicant

Jeremy D. Tatum, for the respondent

Heard: March 10,
    2022, by video conference

[1]

A non-publication order under s. 517 of the
Criminal Code
, R.S.C.
    1985, c. C-46 was imposed in this matter at the bail hearing in the court
    below. That order precludes the publication, broadcast or transmission of any
    evidence taken, information given, representations made and reasons given.

[2]

The decision in
R. v. Wright
, 2022 ONCA 221 contains information
    covered by that order.

[3]

Accordingly, the decision will be available on the Court of Appeal for
    Ontarios website once the non-publication order ceases to be in effect.

[4]

In the interim, a copy of the full decision is available at the Registry
    of the Court of Appeal for Ontario at 130 Queen Street West, Toronto.


